DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of U.S. Application No. 14/789,904, now U.S. Patent 10,283,217, which is a Continuation of U.S. Application No. 14/479,241, now U.S. Patent 9,529,976, with an earliest priority filing of September 6, 2013. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on July 19, 2021 is acknowledged.  Applicant has elected the species B) marker for a respiratory disease, from the group of species of disease marker, drawn to claim 193, the species E) human immunodeficiency virus (HIV), from the group of species of disease marker indicative of a sexually transmitted disease, drawn to claim 195, the species F) Influenza H1N1 seasonal, Influenza H5N1 and Novel Coronavirus, from the group of species of disease marker indicative of a disease or diseases, drawn to claim 200, the species H) marker is for Streptococcus bacterium, from the group of species of one of at least three disease markers, drawn to claim 202, and the species J) marker is a Corona virus, from the group of species of one of at least three disease markers for a virus, drawn to claim 203.  Claim 184 is generic to the elected species, which read on claims 184-203, which will be examined on the merits.  Claims 1-183 were previously canceled.  No claims have been withdrawn from consideration.

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 184-203 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 

5.	Claims 184-203 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,283,217.  Although the conflicting claims are not identical, they are not patentably 

6.	Claims 184-203 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,916,428.  Although the conflicting claims are not identical, they are not patentably 

7.	Claims 184-203 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,529,976.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,529,976 represent a 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	Claims 184-203 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The preamble of independent claim 184 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claim 184-190 and 192-203 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (U.S. Patent Pub. No. 2009/0088336, cited on IDS of 8/26/2020) in view of Henkin, R.I. (U.S. Patent Pub. No. 2011/0166166).
	With regard to claim 184, Burd teaches a method of detecting the presence of at least three disease markers in a sample (methods, devices and systems are provided for automated detection of analytes in a bodily fluid, including analytes and biomarkers 
	a) introducing a sample into an automatic sample processing device, wherein said automatic sample processing device is configured to perform nucleic acid assays and immunoassays (a device is provided that comprises a cartridge, a sample collection unit for performing automated detection of an analyte in a bodily fluid sample, and a reader and detection and communications assembly, paragraphs 9 and 126; the device is configured to run an immunoassay as well as perform measurements of nucleic acid sequences, paragraphs 11, 18 and 58), 
	wherein said sample is contained in a cartridge containing all reagents required for the performance of said nucleic acid assays and immunoassays, said cartridge being configured to hold a sample (the cartridge comprises the sample collection unit configured to receive the bodily fluid sample, also comprises an array of addressable assay units configure to run a chemical reaction to detect the presence or absence of an analyte, and an array of addressable reagent units corresponding and calibrated to an individual addressable assay unit, such that the device holds all the reagents and liquids required by the assay, paragraphs 9, 10 and 76 and Figure 7),
	wherein said automatic sample processing device comprises;
	i) a sample handling system (an individual assay unit of the array of assay units and an individual reagent unit of the array of reagent units are configured to be movable into fluid communication such that reagents for running the chemical reaction are brought into contact with the bodily fluid sample in the assay unit, paragraphs 10 and 11; the device may comprise a programmable mechanical device configured to move an 
	ii) at least one detector (the system may also comprise a detector configured detect signal intensities in a detectable range, such as an optical detector, paragraphs 17 and 89);
	b) transferring a portion of the sample to each of a plurality of assay units with the aid of the sample handling system (a sample from the subject is applied to the assembled device and the device is inserted into an instrument, wherein a portion of the sample may be moved to a plurality of assay units in sequence or in parallel for performing multiplexed assays, paragraph 108);
	c) performing an assay for the detection at least one disease marker in the sample, or an aliquot thereof (assays are then performed by a controlled sequence of incubations and applications of reagents to the capture surfaces, paragraphs 107 and 108);
	d) detecting a signal from the at least one assay selected from a nucleic acid assay and an immunoassay, said assay being performed on the sample, or an aliquot thereof (analytes are detected, for example, by an immunoassay such as an ELISA assay comprising a detector conjugate, and signals are detected using a detector for detecting the detectable signal indicative of the presence or absence of the analyte, paragraph 17, 76, 104 and 107); and
	f) detecting the presence of at least one disease marker in the sample, or an aliquot thereof (the device may be used for detecting a variety of analytes, including 
	With regard to claims 185 and 186, Burd teaches a method wherein said sample comprises a fingerstick blood sample, wherein said sample has a volume of less than about 250 microliters (blood samples may be obtained by a fingerstick, wherein the volume is in the microliter range, such as about 20 microliters, paragraphs 121, 141 and 179). 
	With regard to claims 187 and 188, Burd teaches a method wherein the method is a point-of service (POS) method performed at a POS position, wherein said assays are performed in less than about 40 minutes (the devices are designed as point-of-care devices, wherein the assays may be performed in 30 minutes or less, paragraphs 4, 8 and 58). 
	With regard to claim 189, Burd teaches a method wherein said detecting the presence of at least three disease markers in the sample, or an aliquot or aliquots thereof comprises detecting at least two disease markers using a detector (the device may be used for multiplexed detection of biomarkers using the same cartridge, wherein the multiple assays may be performed without modifying the detector or reading instrument for the assays, paragraph 119). 
	With regard to claim 190, Burd teaches a method comprising detecting the presence of a nucleic acid disease marker, a protein disease marker, and a cell morphology disease marker in the sample, or an aliquot or aliquots thereof (the device may be used for multiplex detection of multiple biomarkers, including those related to 
	With regard to claims 192 and 193, Burd teaches a method wherein at least one disease marker is a marker for inflammation, and at least one disease marker is a marker for a disease-causing agent, or wherein at least one disease marker is a marker for a disease selected from influenza, a respiratory disease, a sexually transmitted disease, and another infection disease (the device may be used for multiplex detection of multiple biomarkers, including those related to inflammation, viral infections, influenza or other respiratory diseases (paragraphs 108, 252-254 and 256). 
	With regard to claims 195, Burd teaches a method wherein at least one disease marker is a marker indicative of a sexually transmitted disease such as human immunodeficiency virus (HIV), herpes simplex virus (HSV-1 or HSV-2) or Treponema pallidum (see paragraph 255). 
	With regard to claims 196, Burd teaches a method wherein transferring a portion of said sample comprises transferring the sample, or an aliquot thereof, by a fluid handling system comprising a pipette (the device may comprise a pipette and pipette tips as part of an automated fluid transfer device for distributing the sample to pre-treatment reagent units, pretreatment units or assay units, paragraphs 14 and 70). 
	With regard to claims 197, Burd teaches a method wherein performing an assay comprises centrifugation of the sample, or an aliquot thereof (analytes at low levels in samples may be concentrated by methods such as centrifugation, see paragraph 183). 
	With regard to claims 198, Burd teaches a method wherein performing an assay comprises separation of a blood sample into fractions to provide a serum fraction of the 
	With regard to claims 199, Burd teaches a method wherein performing an assay comprises dilution of the sample (samples may be diluted prior to testing, such as when two analytes are present at very different concentrations, paragraphs 16, 24 and 106). 
	With regard to claims 200-202, Burd teaches a method wherein said at least three disease markers comprise disease markers indicative of a disease or diseases, including Streptococcus pyrogenes, Mycobacterium tuberculosis, HIV-1, Treponema pallidum, and Mycoplasma pneumonia (paragraphs 255 and 256). 
	However, Burd does not teach a method wherein the cartridge is configured to hold a swab sample (claim 184), or wherein the method further comprises a sample obtained from a subject using a swab (claim 194).  In addition, Burd does not teach a method wherein one of the at least three disease markers is a marker for a virus selected from the group of viruses consisting of a filo virus, a Corona virus, West Nile Virus, Epstein-Barr Virus, and a Dengue Virus (claim 203).
	Henkin teaches methods and compositions for detection of biological substances in nasal specimens of a patient to detect a biological substance or element that is associated with a disease or condition (see Abstract and paragraph 4).  Specifically with regard to claims 184 and 194, Henkin teaches that samples may be obtained with a sample collection device such as a swab, wherein the swab is received in a sample processing element comprising a swab holder or a swab processing insert that is tapered or angled to allow a single sample processing element to accommodate all types of swabs with differing amounts of fiber or wound to different levels of tightness to 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Burd and Henkin since both references teach methods for using point-of-care devices for detecting analytes associated with diseases or conditions.  Burd teaches methods for for automated detection of analytes in a bodily fluid in a point-of-care device (Burd, paragraphs 111 and 252), while Henkin teaches testing of swab samples that are placed within a swab holder or a swab processing insert for testing in a point-of-care diagnostic device (Henkin, paragraph 58).  Thus, an ordinary practitioner would have been motivated to combine the methods of Burd and Henkin since Henkin teaches the processing of swab samples that are placed within a holder for testing within a diagnostic device, a system that could easily be added to the bodily fluid sample testing device taught by Burd since the swab samples of Henkin may be processed using a step of moistening the swab using a carrier solution, such as for sampling microbes and viruses (see Henkin, paragraph 58), and thus the samples would be ready for testing using the fluid-based assay units provided in the device of Burd.  Burd and Henkin both teach that their systems are capable of testing a wide variety of analytes or biomarkers 

Subject Matter Free of the Prior Art
14.	Claim 191 is free of the prior art, including the closest prior art of Notomi et al. (U.S. No. 6,410,278), and no additional prior art references were identified that teach or suggest a method of detecting the presence of at least three disease marker in a sample using a nucleic acid assay that comprises isothermal non-cycling amplification as currently claimed.  Notomi teaches methods for isothermal amplification using primers having tail regions that are identical to a region synthesized with the primer in a loop-mediated amplification process, wherein the process uses at least four different primers (see Abstract, column 4, line 25 to column 5, line 22, column 27, lines 1-52 and Figures 1-3).  However, Notomi does not teach an isothermal amplification method based on the use of two primers wherein the primers comprise at least portions of the tail regions that are complementary to one another. 

Conclusion
15.	Claims 184-190 and 192-203 are rejected over the prior art.  Claim 191 is free of the prior art, as discussed above.  Claims 184-203 are rejected under the judicially created doctrine of obviousness-type double patenting, and also under 35 U.S.C. 112(b), as being indefinite, as also discussed above. 

Correspondence

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637